 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    SLOBODANKA DJORDJEVIC-MIKIC,                        Case No. 2:17-cv-02667-JCM-CWH
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    PRIVILEGE UNDERWRITERS
      RECIPROCAL EXCHANGE,
10
                            Defendant.
11

12
            Presently before the court is defendant Privilege Underwriters Reciprocal Exchange’s
13
     motion to extend (ECF No. 33), filed on January 28, 2019. Defendant moves for a 45-day
14
     extension of discovery deadlines because of outstanding medical records that plaintiff has not yet
15
     produced. Defendant also requests that the court hear this motion in an expedited manner, as
16
     discovery is set to close on February 1, 2019. In light of upcoming discovery deadlines and
17
     defendant’s representations regarding the outstanding medical records, the court will grant
18
     defendant’s request for an expedited resolution of this motion. A hearing on this motion is set for
19
     February 25, 2019, at 9:00 a.m., in Las Vegas Courtroom 3C before Magistrate Judge Hoffman.
20
     Responses and replies to defendant’s motion are due in the normal course.
21
            IT IS SO ORDERED.
22

23
            DATED: January 30, 2019
24

25

26
                                                          C.W. HOFFMAN, JR.
27                                                        UNITED STATES MAGISTRATE JUDGE
28
